Title: From Thomas Jefferson to Watson & Higginbotham, 28 March 1802
From: Jefferson, Thomas
To: Watson, John,Higginbotham, David


            Messrs. Watson & Higginbotham
              Washington Mar. 28. 1802.
            The postmaster general has applied to me to recommend a postmaster for Milton to succeed mr Camden who has resigned. being not sufficiently acquainted with the characters there who might be proper and willing to accept the office, I take the liberty of solliciting you to recommend one, whom you shall consider as fit for the office and who shall consent to accept of it. it is interesting to us all not to let the post office there fall for want of a postmaster. accept assurances of my esteem & best wishes.
            Th: Jefferson
          